NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
RCN TELEVISION, S.A.,
Appellant,
V.
RCN TELECOM SERVICES, INC.,
Appellee.
2011-1112
(Car1ce11ati0n N0s. 92051509 and 92052167)
Appea1 from the United States Patent and Trademark
Office, Trademark Tria1 and Appea1 B0ard.
ON MOTION
Be-fore RADER, Chief Judge, NEWMAN and BRYSON, Circuit
Judges.
BRYSON, Circuit Judge.
0 R D E R
RCN Te1ec0m Services, LLC (RCN Te1ec0m) moves to
dismiss RCN Te1evisi0n, S.A. (RCN Televisi0n)’s appeal
from the Traden1ark Tria1 and Appea1 B0ard (TTAB) as

RCN TELEVISION V. RCN TELECOM 2
premature and moves for sanctions. RCN Television
moves for an extension of time to file its opposition, and
opposes. RCN Telec0In replies.
RCN Television appeals the TTAB’s August 26, 2010
decision that, inter alia, dismissed claims to cancel
eighteen registered trademarks of RCN Telecom due to
allegations of fraud. The Board has not disposed of the
portion of RCN Television’s petition for cancellation that
asserts fifteen of those trademarks should be canceled
pursuant to Section 2(d) of the Lanham Act. `
RCN Telecom contends that the August 26, 2010
decision is not a final, appealable decision pursuant to
this court’s decision in C'opelands’ E'nter., Inc. u. CNV,
Inc., 887 F.2d 1065 (Fed. Cir. 1989) (en banc). We agree.
In C'opelcmds, this court held that it would review
decisions of the TTAB only if the decision "put an end to
the litigation before the Board.” 887 F.2d at 1068. Thus,
a party dissatisfied with a TTAB determination`“must
await and raise all claims of error in a single appeal." Id.
Because RCN Television prematurely seeks to appeal
from a TTAB decision that does not put an end to the
litigation before the Board, we grant RCN Telecom’s
motion. RCN Telecom may appeal these issues after the
Board rules on all claims
Aocordingly,
IT ls OR:oERED THAT:
(1) RCN Television’s motion for an extension of time
is granted
(2) RCN Telecom’s motion to dismiss is granted.
(3) RCN Telecom’s motion for sanctions is denied

3
RCN TELEVISION V. RCN TELECOM
(4) Each side shall bear its own costs.
FoR THE CoURT
 0 6  /s/ Jan Horbaly
Date J an Horba1y
Clerk
cc: Gary H. Fechter, Esq.
S
Kevin l\/lark Flannery, Esq.
FlLED
s.s. com F ii
ms FEo1fRnlPcilF2Aci1eif0
AFR-05 2011
.IA||'H0|DN.¥
' Cl.Ell(